393 F.2d 22
Michael Doud GILL, Appellant,v.M. E. MILLER, Appellee.
No. 24876.
United States Court of Appeals Fifth Circuit.
March 18, 1968.

G. Morton Good, Cromwell A. Anderson, Smathers & Thompson, Miami, Fla., for appellant.
Martin Greenbaum, Miami Beach, Fla., for appellee.
Before TUTTLE and GOLDBERG, Circuit Judges, and HOOPER, District Judge.
PER CURIAM:


1
Concluding, as we do, that the trial court had a broad discretion in determining whether to grant or withhold immunity to a non-resident from being served with process while a subpoenaed witness at a hearing in the Southern District of Florida, Lamb v. Schmitt, 285 U.S. 222, 52 S.Ct. 317, 76 L.Ed. 720 (1932); Page Co. v. MacDonald, 261 U.S. 446, 43 S.Ct. 416, 67 L.Ed. 737; Stewart v. Ramsay, 242 U.S. 128, 34 S.Ct. 44, 61 L.Ed. 192, we affirm the judgment of the trial court.